Citation Nr: 1424075	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for entitlement to service connection for hearing loss and a low back disability.  

The Board remanded the case for further development in November 2013.  That development was completed, and the case was returned to the Board for appellate review.

The issue of entitlement to an initial compensable rating for hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Service connection for hearing loss was granted in a December 2013 rating decision, and there is no longer a case or controversy as to the issue pertaining to entitlement to service connection for hearing loss.



CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for hearing loss because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The Veteran's claim for service connection for hearing loss was granted in a rating decision issued by the RO in December 2013.  Therefore, the Board lacks jurisdiction over the issue of entitlement to service connection for hearing loss because that issue has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.

Accordingly, the Board does not have jurisdiction to review the issue on appeal, and it is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service connection for hearing loss is moot, and the issue is dismissed for lack of jurisdiction.



REMAND

Reason for remand:  To provide the Veteran with a supplemental VA medical opinion and ensure compliance with a prior Board remand.

In its November 2013 remand, the Board instructed that an addendum VA medical opinion be sought regarding whether any diagnosed low back disorder is related to the Veteran's active service.  The remand directives explicitly instructed that the examiner render an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the current low back disability had its clinical onset during the Veteran's active duty or is otherwise related to such service, to include his in-service diagnosis of lumbar strain.  The examiner was further instructed to proffer an explanation for all conclusions reached.  Pursuant to the Board's remand, the Veteran was provided with a supplemental medical opinion in December 2013.  However, the examiner merely provided an explanation for his prior conclusion that the Veteran's degenerative disc disease/degenerative joint disease of the lumbar spine was not caused by or related to the Veteran's in-service acute lumbar strain, but did not provide an opinion directly addressing the particular inquiry posed by the remand directive, regarding the likelihood of the disability's relationship to service more generally. 
 
RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, an adequate addendum opinion must be obtained which addresses the aforementioned deficiency.

Accordingly, the claim is REMANDED for the following action:

1.  Refer the Veteran's VA claims file to an appropriate VA medical professional for a supplemental opinion as to the nature and etiology of the Veteran's low back disability.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's electronic VA claims file, to include a copy of this remand, was reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disorder, including but not limited to lumbar spine degenerative disc disease and degenerative joint disease, arose during service or is otherwise causally or etiologically related to any incident of service.

In making this determination, the examiner should make note of the Veteran's in-service diagnosis of lumbar strain, and the report of the February 2010 VA examination noting palpable muscle spasms and tenderness at the lower lumbar spine.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

3.  After completing the aforementioned development, and conducting any additional development deemed necessary, readjudicate the claim for service connection for a low back disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


